Exhibit 10.77

FOURTH AMENDMENT

TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

This Fourth Amendment To Amended and Restated Loan And Security Agreement (the
“Amendment”) dated as of July 17, 2006, is entered into by and among WACHOVIA
CAPITAL FINANCE CORPORATION (WESTERN), a California corporation formerly known
as Congress Financial Corporation (Western) (“Lender”), and GUESS ?, INC., a
Delaware corporation (“Guess”), GUESS? RETAIL, INC., a Delaware corporation, and
GUESS.COM, INC., a Delaware corporation, jointly and severally as co-borrowers
(each a “Borrower” and collectively, the “Borrowers”), with reference to the
following facts:

RECITALS

A.                                   Lender is extending various secured
financial accommodations to the Borrowers upon the terms of that certain Amended
and Restated Loan and Security Agreement dated as of December 20, 2002, as
previously amended by that certain First Amendment to Amended and Restated Loan
and Security Agreement, dated as of February 25, 2003, that certain Second
Amendment to Amended and Restated Loan and Security Agreement dated as of
December 30, 2004, and that certain Third Amendment to Amended and Restated Loan
and Security Agreement dated as of April 4, 2005 (as the same now exists or may
hereafter be amended, modified, supplement, extended, renewed or replaced, the
“Loan Agreement”).

B.                                     Each of the Borrowers and the Lender
desires to amend the Loan Agreement upon the terms and conditions set forth
herein.

C.                                     Each of the Borrowers is entering into
this Amendment with the understanding and agreement that, except as specifically
provided herein, none of the rights or remedies of the Lender as set forth in
the Loan Agreement are being waived or modified by the terms of this Amendment.

AMENDMENT

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged by each
party hereto, the parties hereto hereby agree as follows:

SECTION 1.  Amendment.  Clause (e) of Section 1.33 (“Change of Control”) of the
Loan Agreement is hereby amended and restated to read in its entirety as
follows:  “(e) the failure of the Permitted Holders to hold at least thirty
percent (30%) of the voting power of the total outstanding Voting Stock of
Parent, and the failure of Parent to own one hundred percent (100%) of the
voting power of the total outstanding Voting Stock of the other Borrowers.”

SECTION 2.  Conditions to Effectiveness.  The effectiveness of this Amendment is
subject to the receipt by Lender of the following:

(a)                                  Counterparts of this Amendment, duly
executed and delivered by each of the parties hereto.


--------------------------------------------------------------------------------




(b)                                 Such other documents related hereto or in
furtherance hereof as Lender may reasonably require.

SECTION 3.  No Other Changes.  Except as explicitly amended by this Amendment,
all of the terms and conditions of the Loan Agreement shall remain in full force
and effect and shall apply to any Loan or Letter of Credit Accommodation
thereunder.

SECTION 4.  Defined Terms.  Unless otherwise defined herein, terms used in this
Amendment that are defined in the Loan Agreement shall have the same meanings
herein as in the Loan Agreement.  In addition, it is expressly understood that
the term Financing Agreements as used herein or in any other Financing Agreement
includes this Amendment for all purposes, including for the purposes of
Section 5 hereof.

SECTION 5.  Representations and Warranties.  Each Borrower reaffirms that the
representations and warranties made to Lender in the Loan Agreement and other
Financing Agreements are true and correct in all material respects as of the
date of this Amendment as though made as of such date and after giving effect to
this Amendment.  In addition, each Borrower makes the following representations
and warranties to Lender, which shall survive the execution of this Amendment.

(a)                                  The execution, delivery and performance of
this Amendment are within each Borrower’s powers, have been duly authorized by
all necessary actions, have received all necessary governmental approvals, if
any, and do not (i) contravene any other contractual restriction, law or
governmental regulation or court decree or order binding on or affecting any
Borrower or its assets, (ii) violate any Borrower’s organizational documents or
instruments, or (iii) result in, or require the creation or imposition of, any
security interest, mortgage, pledge, lien, charge or other encumbrance of any
nature whatsoever on any of any Obligor’s assets or properties, including the
Collateral, except for liens, security interests and other encumbrances granted
under the Financing Agreements.

(b)                                 This Amendment is the legal, valid and
binding obligation of each Borrower enforceable against each Borrower in
accordance with its terms, except as enforcement may be limited by bankruptcy,
insolvency, moratorium and other similar laws affecting the rights of creditors
generally.

(c)                                  Since the dates of the financial statements
most recently provided by Borrowers to Lender pursuant to Sections 9.6(a)(i) and
9.6(a)(iii) of the Loan Agreement, there has been no Material Adverse Change.

(d)                                 No event has occurred and is continuing,
after giving effect to this Amendment, which constitutes a Default or an Event
of Default under the Loan Agreement or any other of the Financing Agreements, or
would constitute an Event of Default but for the requirement that notice be
given or time elapse or both.

SECTION 6.  Continuing Effect of Financing Agreements.  To the extent of any
inconsistencies between the terms of this Amendment and the Loan Agreement, this
Amendment shall govern.  In all other respects, the Loan Agreement and other
Financing Agreements shall remain in full force and effect and are hereby
ratified and confirmed.


--------------------------------------------------------------------------------




SECTION 7.  Governing Laws.  This Amendment, upon becoming effective, shall be
deemed to be a contract made under, governed by, and subject to, and shall be
construed in accordance with, the internal laws of the State of California.

SECTION 8.  No Waiver.  The execution of this Amendment and acceptance of any
other documents related hereto shall not be deemed to be a waiver of any Event
of Default under the Loan Agreement or breach, default or event of default under
any other Financing Agreement, whether or not known to Lender and whether or not
existing on the date of this Amendment.

SECTION 9.  Integration.  The Loan Agreement as amended by this Amendment,
together with the other Financing Agreements, incorporates all negotiations of
the parties hereto with respect to the subject matter hereof and is the final
expression and agreement of the parties hereto with respect to the subject
matter hereof and may not be contradicted by evidence of prior, contemporaneous
or subsequent oral agreements of the parties; there are no oral agreements
between the parties.  Without limiting the foregoing, in the event this
Amendment conflicts with the terms of any letter agreement between Borrowers and
Lender, the terms of this Amendment shall control.

SECTION 10.  Reference to and Effect on the Financing Agreements.

(a)                                  Upon and after the effectiveness of this
Amendment, each reference in the Loan Agreement to “this Agreement”,
“hereunder”, “herein”, “hereof” or words of like import referring to the Loan
Agreement, and each reference in all other documents or agreements related
thereto, including the other Financing Agreements, to “the Loan Agreement”,
“thereof” or words of like import referring to the Loan Agreement, shall mean
and be a reference to the Loan Agreement as modified and amended hereby.

(b)                                 To the extent that any terms and conditions
in any of the Financing Agreements or any documents or agreements related
thereto shall contradict or be in conflict with any terms or conditions of the
Loan Agreement, after giving effect to this Amendment, such terms and conditions
are hereby deemed modified or amended accordingly to reflect the terms and
conditions of the Loan Agreement as modified or amended hereby.

SECTION 11.  Severability.  Any provision of this Amendment which is prohibited
or unenforceable in any jurisdiction shall, as to such provision and such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this Amendment
affecting the validity or enforceability of such provision in any other
jurisdiction.

SECTION 12.  Execution in Counterparts.  This Amendment may be executed by
facsimile and in any number of counterparts, each of which when so executed and
delivered shall be deemed an original and all of which counterparts, taken
together, shall constitute one and the same instrument.

SECTION 13.  Section Captions.  The various headings of this Amendment are
inserted for convenience only and shall not affect the meaning or interpretation
of this Amendment or any provisions hereof.


--------------------------------------------------------------------------------




SECTION 14.  Successors and Assigns.  This Amendment shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and assigns.

[Remainder of this page intentionally left blank]


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto, intending to be legally bound hereby,
have executed this Amendment as of the date first set forth above, to become
effective in the manner set forth above.

GUESS ?, INC.,

 

as a Borrower

 

 

 

 

 

 

 

By:

/s/

Deborah Siegel

 

 

Name:

Deborah Siegel

 

Title:

Secretary

 

 

 

 

 

 

 

GUESS? RETAIL, INC.,

 

as a Borrower

 

 

 

 

 

 

 

By:

/s/

Deborah Siegel

 

 

Name:

Deborah Siegel

 

Title:

Secretary

 

 

 

 

 

 

 

GUESS.COM, INC.,

 

as a Borrower

 

 

 

 

 

 

By:

/s/

Deborah Siegel

 

 

Name:

Deborah Siegel

 

Title:

Secretary

 

 

 

 


--------------------------------------------------------------------------------




 

WACHOVIA CAPITAL FINANCE CORPORATION
(WESTERN), as Lender

 

 

 

 

 

By:

/s/

Gary Whitaker

 

 

Name:

Gary Whitaker

 

Title:

Director

 


--------------------------------------------------------------------------------